DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-20, prior art “Convolutional Neural Network with Shape Prior Applied to Cardiac MRI Segmentation” by Zotti et al. (hereinafter ‘Zotti’) teaches a system configured to segment medical images, comprising: one or more processors configured to: implement a first neural network, wherein the first neural network is configured to receive an image that includes a visual representation of an anatomical structure and generate a first segmentation of the anatomical structure based on the image; (See Zotti Section ‘Core Architecture’, Zotti teaches a neural network for segmenting anatomical structures.)
implement a second neural network, wherein the second neural network is configured to generate a second segmentation of the anatomical structure based on the first segmentation and a shape prior associated with the anatomical structure, (See Zotti Section ‘Shape Prior’, Zotti teaches using shape prior with the neural network for segmentation.)
indicate a contour of the anatomical structure based on the second segmentation. (See Zotti Figure 5, Zotti teaches contours to indicate segmented anatomical structures.)
However, Zotti does not specifically teach or suggest “wherein the second neural network is configured to initialize the shape prior based on the first segmentation and a shape distribution of the anatomical structure, the second neural network further configured to deform the shape prior to derive the second segmentation.” In particular, Zotti does not teach a second neural network with shape prior. It is for these reasons claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665